Title: To James Madison from John Love, 6 February 1813
From: Love, John
To: Madison, James


Sir
Alexana. Feby 6th 1813
A company which has been incorporated by an act of the virga. assembly, are now engaged in making a road from a point in the little-river turnpike road, towards Thorntons gap, passing near Fauquier court house and affording the most direct rout from Washington to the Kanhawa country, a few miles in the commencement of the road are finished and as many more contracted to be made as will afford a passage across the marshy country, well recollected I am sure by You called the blackjack. We need however much aid to carry this measure of utility into effect, and agreeably to an order of the board of Directors, making it incumbent on me to address letters of solicitation to such gentlemen as may be most likely to encourage the work, I now take the liberty to ask for your aid and the Patronage of your name, as a stockholder. The amount of each share as fixed by the law is 100$—payable at such times as the President & Directors may require, We have fixed the periods in equal payments of nine eighte[e]n and twenty seven months. Should You find it consistent with your pecuniary arrangements We shall hope for your aid, and that you will be pleased to address a letter to me at Buckland directing to what amount of shares You will become a Stockholder which shall accordingly be entered on the books still remaining open for Subscription. I am Sir with very great regard and the highest respect Your most obedient Servant
Jno Love
